                                            Case 5:20-cv-04658-BLF Document 16 Filed 01/04/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           KENNETH ALLAN COOPER,
                                  11                                                     Case No. 20-04658 BLF (PR)
                                                        Plaintiff,
                                  12                                                     ORDER OF DISMISSAL WITH
Northern District of California




                                                                                         LEAVE TO AMEND
 United States District Court




                                                  v.
                                  13

                                  14
                                           K. ALLISON, et al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18           Plaintiff, a state prisoner currently housed at the San Quentin State Prison
                                  19   (“SQSP”), filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against
                                  20   SQSP prison officials and CDCR officials.1 Dkt. No. 1. The Court conducts an initial
                                  21   review below.
                                  22                                           DISCUSSION
                                  23   A.      Standard of Review
                                  24           A federal court must conduct a preliminary screening in any case in which a
                                  25
                                       1
                                  26    This matter was reassigned to this Court August 19, 2020, pursuant to Williams v. King,
                                       875 F.3d 500, 503 (9th Cir. 2017), because Plaintiff did not file a completed In Forma
                                  27   Pauperis (“IFP”) application in the time provided. Dkt. Nos. 5, 6. This Court sua sponte
                                       granted Plaintiff an extension of time to do so. Dkt. No. 8. Plaintiff filed a completed IFP
                                  28   application on September 18, 2020. Dkt. No. 10. The application will be addressed in a
                                       separate order.
                                            Case 5:20-cv-04658-BLF Document 16 Filed 01/04/21 Page 2 of 6




                                   1   prisoner seeks redress from a governmental entity or officer or employee of a
                                   2   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   3   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   4   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   5   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   6   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   7          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   8   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   9   violated, and (2) that the alleged violation was committed by a person acting under the
                                  10   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  11   B.     Plaintiff’s Claims
                                  12          Plaintiff claims that on July 25, 2018, he was on his way back to his cell from a
Northern District of California
 United States District Court




                                  13   group meeting and had to wait on the upper-yard while inmates from another section were
                                  14   going to “chow.” Dkt. No. 4. While he was speaking to Father Williams and another
                                  15   priest, an alarm was activated. Id. Plaintiff was separated from them and seated near the
                                  16   fence area, where he ended up next to an inmate known as “Dangerous Dan.” Id. Plaintiff
                                  17   alleges that he “turned and was struck contemporaneously, i.e., he was clothes-line[d] by
                                  18   i/m Cucuk… and kneed in the back and struck by a baton by C/O Malikian on the head
                                  19   while going to the ground.” Id. He was promptly taken to the prison emergency room
                                  20   (“TTA”) to receive treatment for his head injury. Id. at 5. Plaintiff asserts this assault was
                                  21   a result of the change in custody status of general population (“GP”) to non-designated
                                  22   (“ND”) status on or about January 1, 2018, which integrated special needs (“SNY”)
                                  23   prisoners with the GP. Id. at 10. Plaintiff claims that there is an inference that Defendants
                                  24   knew of a substantial risk of harm in integrating SNY and GP inmates because the risk was
                                  25   obvious. Id. at 11.
                                  26          The Eighth Amendment requires that prison officials take reasonable measures to
                                  27   guarantee the safety of prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). In
                                  28                                                 2
                                          Case 5:20-cv-04658-BLF Document 16 Filed 01/04/21 Page 3 of 6




                                   1   particular, prison officials have a duty to protect prisoners from violence at the hands of
                                   2   other prisoners. Id. at 833; Cortez v. Skol, 776 F. 3d 1046, 1050 (9th Cir. 2015); Hearns v.
                                   3   Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). The failure of prison officials to protect
                                   4   inmates from attacks by other inmates or from dangerous conditions at the prison violates
                                   5   the Eighth Amendment when two requirements are met: (1) the deprivation alleged is,
                                   6   objectively, sufficiently serious; and (2) the prison official is, subjectively, deliberately
                                   7   indifferent to inmate health or safety. Farmer, 511 U.S. at 834. A prison official is
                                   8   deliberately indifferent if he knows of and disregards an excessive risk to inmate health or
                                   9   safety by failing to take reasonable steps to abate it. Id. at 837. Allegations in a pro se
                                  10   complaint sufficient to raise an inference that the named prison officials knew that plaintiff
                                  11   faced a substantial risk of serious harm and disregarded that risk by failing to take
                                  12   reasonable measures to abate it state a failure-to-protect claim. See Hearns, 413 F.3d at
Northern District of California
 United States District Court




                                  13   1041-42 (citing Farmer, 511 U.S. at 847).
                                  14          Plaintiff fails to state sufficient facts to state a failure to protect claim against any of
                                  15   the named Defendants: Kathleen Allison, Director of the CDCR, Secretary Ralph Diaz,
                                  16   Correctional Officer N. Malikian, and Warden Ron Broomfield. Dkt. No. 1 at 2-3.
                                  17   Plaintiff’s allegations show that he is making conclusory claims based on speculation. The
                                  18   only individual who was present during the alleged attack was Defendant Malikian, who
                                  19   was escorting the perpetrator and was the initial responding officer. Id. at 3. According to
                                  20   Plaintiff’s allegations, the attack took place while he was returning to his cell after an
                                  21   alarm was activated. See supra at 2. However, Plaintiff does not specifically allege that
                                  22   Inmate Cucuk was a GP inmate who intentionally attacked him because he knew Plaintiff
                                  23   was formerly an SNY inmate, nor does Plaintiff allege that any named Defendant was
                                  24   aware that Plaintiff was likely to be attacked at that time and yet failed to take steps to
                                  25   protect him. Rather, the papers submitted with his complaint indicate that this was far
                                  26   from the case. Plaintiff attached a copy of the “Crime/Incident Report” from that date,
                                  27   which describes Inmate Cucuck being escorted by Defendant Malikian along with other
                                  28                                                   3
                                          Case 5:20-cv-04658-BLF Document 16 Filed 01/04/21 Page 4 of 6




                                   1   “Badger Section Inmates who were being escorted to Receiving and Release for
                                   2   orientation into the Non-Designated program.” Dkt. No. 1-2 at 13. The report describes
                                   3   Inmate Cucuck running away from the group of inmates being escorted and engaging in a
                                   4   battery on Plaintiff. Id. There is no indication that Defendant Malikian was aware that
                                   5   Inmate Cucuck was likely to run away during escort and assault another inmate, much less
                                   6   one that he was aware to be an SNY like Plaintiff. Without more specific factual
                                   7   allegations indicating otherwise, Plaintiff’s claim that Defendant Malikian knew of an
                                   8   excessive risk to Plaintiff’s safety under these circumstances and failed to take reasonable
                                   9   steps to abate it is purely speculative. Nor can it be said the circumstances raise even an
                                  10   inference that Plaintiff faced a substantial risk of harm merely by being present in the same
                                  11   vicinity of other inmates during an escort. Accordingly, the claim against Defendant
                                  12   Malikian will be dismissed with leave to amend for Plaintiff to attempt to state sufficient
Northern District of California
 United States District Court




                                  13   facts to support a failure to protect claim, if he can do so in good faith.
                                  14          Plaintiff’s allegations are also not sufficient to state a claim against CDCR
                                  15   Defendants Director Kathleen Allison and Secretary Ralph Diaz. Liability may be
                                  16   imposed on an individual defendant under 42 U.S.C. § 1983 if the plaintiff can show that
                                  17   the defendant’s actions both actually and proximately caused the deprivation of a federally
                                  18   protected right. Lemire v. Cal. Dept. of Corrections & Rehabilitation, 726 F.3d 1062,
                                  19   1085 (9th Cir. 2013); Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). The inquiry into
                                  20   causation must be individualized and focus on the duties and responsibilities of each
                                  21   individual defendant whose acts or omissions are alleged to have caused a constitutional
                                  22   deprivation. See Leer, 844 F.2d at 633 (citations omitted). An official will not be liable if
                                  23   he has not played a role in the violation of the plaintiff’s rights. Hines v. Youseff, 914 F.3d
                                  24   1218, 1228 (9th Cir. 2019). Plaintiff claims Defendants Allison and Diaz are liable
                                  25   because they are responsible for the “overall” and “day-to-day” operations of the
                                  26   Department. Dkt. No. 1 at 2-3. However, there is no allegation that they were individually
                                  27   aware of Plaintiff’s circumstances and that they played a role in the violation of his rights.
                                  28                                                   4
                                          Case 5:20-cv-04658-BLF Document 16 Filed 01/04/21 Page 5 of 6




                                   1   Nor is it likely that Plaintiff could allege sufficient facts to show their individual
                                   2   involvement since these Defendants are not directly involved in the operation of specific
                                   3   prisons like SQSP, including the escort of inmates to and from parts of the prison.
                                   4   Accordingly, these Defendants must be dismissed from this action for failure to state a
                                   5   claim against them.
                                   6          Plaintiff’s allegations are also insufficient to state a claim against Defendant
                                   7   Warden Ron Broomfield. A supervisor may be liable under section 1983 upon a showing
                                   8   of (1) personal involvement in the constitutional deprivation or (2) a sufficient causal
                                   9   connection between the supervisor’s wrongful conduct and the constitutional violation.
                                  10   Henry A. v. Willden, 678 F.3d 991, 1003-04 (9th Cir. 2012). Plaintiff claims Defendant
                                  11   Broomfield is “legally responsible for the operation and welfare of all [inmates] in that
                                  12   prison.” Dkt. No. 1 at 3. However, Plaintiff makes no allegation that Defendant
Northern District of California
 United States District Court




                                  13   Broomfield was personally involved in the incident or that Defendant engaged in any
                                  14   specific wrongful conduct that is causally connected with the alleged failure to protect
                                  15   claim. Accordingly, the claim against Defendant Broomfield will be dismissed but with
                                  16   leave to amend for Plaintiff to attempt to allege sufficient facts to state a claim if he can do
                                  17   so in good faith.
                                  18

                                  19                                          CONCLUSION
                                  20          For the reasons state above, the complaint is DISMISSED with leave to amend.
                                  21   Within twenty-eight (28) days from the date this order is filed, Plaintiff shall file an
                                  22   amended complaint using the court’s form complaint to correct the deficiencies described
                                  23   above and attempt to state cognizable claims against Defendants Malikian and
                                  24   Broomfield. The amended complaint must include the caption and civil case number used
                                  25   in this order, i.e., Case No. C 20-04658 BLF (PR), and the words “AMENDED
                                  26   COMPLAINT” on the first page. Plaintiff must answer all the questions on the form in
                                  27   order for the action to proceed. Plaintiff is reminded that the amended complaint
                                  28                                                   5
                                            Case 5:20-cv-04658-BLF Document 16 Filed 01/04/21 Page 6 of 6




                                   1   supersedes the original, and Plaintiff may not make references to the original complaint.
                                   2   Claims not included in the amended complaint are no longer claims and defendants not
                                   3   named in an amended complaint are no longer defendants. See Ferdik v. Bonzelet, 963
                                   4   F.2d 1258, 1262 (9th Cir.1992).
                                   5             Failure to respond in accordance with this order by filing an amended
                                   6   complaint in the time provided will result in the dismissal of this action without
                                   7   prejudice and without further notice to Plaintiff.
                                   8             IT IS SO ORDERED.
                                   9   Dated: _January 4, 2021__________                ________________________
                                                                                        BETH LABSON FREEMAN
                                  10
                                                                                        United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.20\04658Cooper_dwlta

                                  26

                                  27

                                  28                                                6
